Citation Nr: 9904705	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD), based on an original claim 
of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother-in-law



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to February 
1962 and from October 1967 to January 1972.

In May 1994, the veteran filed a claim for service connection 
for PTSD.  This appeal arises from the May 1995 rating 
decision from the Newark, New Jersey Regional Office (RO) 
that denied the veteran's claim for service connection for 
PTSD.  A Notice of Disagreement was filed in May 1995 and a 
Statement of the Case was issued in June 1995.  A substantive 
appeal was filed in August 1995 with a request for a personal 
hearing.  A hearing at the RO before a local hearing officer 
was held in December 1995.  By rating action in March 1996, 
service connection for PTSD was granted with an evaluation of 
30 percent disabling dating from May 31, 1994.  A temporary 
total disability rating based on hospitalization was granted 
from December 20, 1994 and an evaluation of 30 percent 
disabling was granted from March 1, 1995.  By rating action 
of November 1996, the evaluation of the veteran's PTSD was 
increased to 50 percent disabling, effective May 31, 1994.  
In a statement dated in November 1996, the veteran requested 
a hearing before a Member of the Board at the RO.   

On October 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).



FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 50 percent 
for PTSD is plausible, and all relevant evidence necessary 
for an equitable disposition of the appeal has been obtained 
by the RO.

2.  Since service connection was granted, the veteran's PTSD 
has resulted in the inability to obtain or retain employment. 


CONCLUSION OF LAW

The criteria for the assignment of a rating of 100 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (as in effect prior to November 
7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1994, the veteran filed a claim for service connection 
for PTSD.

A VA outpatient record from May 1994 indicates that the 
veteran complained of troubles since he came back from 
Vietnam.  While in Vietnam, he saw a psychiatrist's aide when 
he was depressed after seeing a burnt body.  He often thought 
of Vietnam and friends who were killed and the burnt body.  
He was unable to sleep, he had no friends and his wife had 
left him.  On examination, there was no evidence of a thought 
disorder and his memory was intact.  He had no suicidal, 
homicidal or violent ideations.  The diagnoses included PTSD 
with severe psychosocial stressors.  The veteran's highest 
level of adaptive functioning in the past year was 45/60.  

VA outpatient records from April 1994 shows that the veteran 
complained of PTSD symptoms.  In August 1994, the veteran had 
a psychotic event.  The veteran indicated he had been in 
Korea from 1968 to 1969 and in Vietnam from 1969 to 1970.  
His PTSD symptoms began in 1972.  He had nightmares and 
trouble with his marriages, his jobs and his temper.  He made 
a suicidal gesture in June 1994 when he attempted to hang 
himself.  He was depressed and could not find a job.  He was 
a loner and was hypervigilant.  He claimed to have seen his 
mother's image once, telling him to "go home".  He had 
flashbacks of Vietnam.  He had paranoid ideation, 
depersonalization and partial insight.  His judgment and 
memory were intact.  He did not have delusions.  The 
diagnoses included PTSD, Vietnam.  

In September 1994, the veteran was seen with complaints of 
PTSD symptoms.  He had been out of work since October 1993 
due to cutbacks.  He had few hobbies and few friends.  On 
examination, the veteran's thought content was focused on 
nightmares and flashbacks that he was experiencing now, more 
so since being out of work.  His cognition and memory were 
adequate.  His thought and judgment were intact.  The 
diagnoses included PTSD.  

On a VA hospitalization discharge summary, it was indicated 
that the veteran was hospitalized with a diagnosis of chronic 
PTSD from December 1994 to February 1995.  The veteran 
complained of depression, anger, survival guilt, distrust, 
fear, loneliness, nightmares, night sweats, interrupted 
sleep, hyperstartle reaction to loud noises and flashbacks.  
He had problems with authority figures.  The veteran's 
memories of Vietnam included seeing dead bodies at camp and 
seeing burnt bodies.  The veteran indicated he had two 
suicidal attempts in the past, once in Vietnam and once in 
April 1994.  He denied suicidal or homicidal ideation at the 
present time.  He had good insight, judgment and reality 
testing.  He had good abstracting and calculating abilities.  
The disposition was that the veteran was unemployable.  His 
global assessment of function was 41.  

On a June 1995 VA examination for PTSD, it was indicated that 
the veteran served in Korea and Vietnam.  While in Vietnam, 
the veteran witnessed a burnt body, he was under small arms 
fire and saw a lieutenant hit by a rocket.  At that time, he 
had sleeplessness and tried to commit suicide.  After 
Vietnam, he had an explosive temper.  He was depressed.  He 
lost his job in 1992 and could not find work.  He tried to 
hang himself in April 1993.  Current symptoms included 
interrupted sleep, night sweats, dreams of Vietnam, lapses of 
concentration and flashbacks.  He avoided social contact.  
The veteran stated that his marriages ended due to his stress 
intolerance, irritability and frequent verbal abuse.  He 
stated he had no contact with his children.  On examination, 
the veteran's psychomotor activity was reduced.  He was tense 
and anxious, his affect was constricted and his mood was 
depressed.  No disturbance of mental stream thought or 
perception was noted.  His memory was intact.  His 
concentration at times was impaired.  His intellect was 
average.  His insight was poor.  His judgment was compromised 
under stress.  The diagnoses included PTSD.  His adaptive 
function for social/vocational activity was considered to be 
very poor; level six.  

By rating action of May 1995, service connection for PTSD was 
denied.  The current appeal to the Board arises from this 
denial.

A July 1970 letter of commendation submitted by the veteran 
indicates that the veteran supported his troop during combat 
operations.  

At the RO hearing in December 1995, the veteran testified 
that when he was in Vietnam, he was hit by shrapnel, and he 
was involved in fire fights.  He knew a person who was either 
wounded or killed.  He had to identify four bodies; one was 
burnt and he could not identify the body.  He first realized 
he had PTSD in 1994 when he started crying after getting off 
of a bus.  His current symptoms were problems sleeping, 
dreams about Vietnam, flashbacks, jumpiness, survivor guilt, 
irritability, depression and isolation.  

By rating action of March 1996, service connection for PTSD 
was granted with an evaluation of 30 percent from May 31, 
1994.  A temporary total rating based on hospitalization was 
granted from December 20, 1994, and a schedular evaluation of 
30 percent was granted from March 1, 1995.

On a VA examination in April 1996, it was indicated that the 
veteran last worked in December 1994.  He stated that he 
subsequently became depressed and was unable to secure 
another job.  He stated that he had lost several jobs due to 
stress intolerance and episodes of agitation and 
aggressiveness.  He had made several suicide attempts, the 
last time in 1993.  He suffered from periods of severe 
depression.  He suffered from sleep impairment and 
nightsweats.  He had combat nightmares two to three times a 
week.  He had survivor guilt.  He had startle reaction, 
flashbacks, and his mind would wander back to Vietnam.  He 
was hypervigilant.  He would stay away from other people.  On 
examination, there were no unusual mannerisms or behavior.  
He was tense and irritable, his affect was flat and his mood 
was depressed.  No disturbance of mental stream, thought or 
perception was noted.  His memory was intact.  His 
concentration was impaired at times.  There was no sign of 
cognitive deficit.  His intellect was average.  His insight 
was poor.  His judgment was compromised under stress.  He had 
agitation and aggressiveness with minor provocation.  The 
diagnoses included PTSD.  The veteran's GAF was 50, 
indicating serious impairment in social and occupational 
function.  

VA outpatient records from April 1994 to March 1996 show that 
the veteran was seen for PTSD symptoms.

Social Security Administration records received in July 1996 
indicate that in October 1994 the veteran was determined to 
be disabled due to PTSD as of May 1994.  On the October 1994 
Medical Consultant's Review, it was indicated that the 
veteran was unable to sustain concentration and persistence.  
He would be unable to get along with coworkers and 
supervisors and his job performance would be poor.  The 
disability determination was based partly on evidence 
summarized previously.  Additional evidence includes a June 
1994 VA assessment that indicates that the veteran was 
diagnosed with PTSD.  His GAF was 50.  His highest GAF in the 
past year was 55.  

Additionally associated with the Social Security 
Administration records were personal statements from the 
veteran's niece describing the veteran.  It was indicated 
that he did not sleep normally, and he would wake up 
screaming and yelling in a cold sweat.  He had trouble 
following instructions.  He was afraid to be around a large 
group of people.  

In a statement received in August 1996, the veteran's wife 
indicated that the veteran's two children were afraid of him 
when he would get into one of his moods.  When he was 
working, he would come home angry.  She indicated that she 
did not trust the veteran with the children, and that she had 
moved without giving him her address or telephone number.  

In a statement received in August 1996, the veteran's sister 
indicated that the veteran was unable to deal with everyday 
life.  He was unable to interact with others and preferred to 
be alone.  He had a high level of anti-social behavior.  He 
had dreams about Vietnam.

By rating action of November 1996, the evaluation assigned 
the veteran's PTSD was increased to 50 percent disabling, 
effective May 31, 1994.  

In a March 1997 statement, received that same month, the 
veteran's sister indicated that she had to help the veteran 
pay his bills because he did not remember to do so.  She had 
to keep track of his medication because he would forget to 
take it or take it too soon.  The veteran had nightmares and 
would scream and cry at least two times a night.  He was 
afraid of large groups of people and had panic attacks.  

On a February 1997 VA examination, the veteran indicated that 
he had flashbacks and nightmares about Vietnam.  He shouted 
in his sleep.  He had a strong startle response.  On 
examination, there was no psychomotor agitation or 
depression.  His memory and concentration were good and his 
intelligence was average.  He was affable and friendly.  He 
stated that he felt depressed at times.  He denied auditory 
or visual hallucinations.  He was positive for paranoia.  The 
veteran was not tangential and he was not circumstantial.  He 
was able to abstract.  His insight was good and his judgment 
was good.  The diagnoses included PTSD.  His GAF was 60 to 
70.  It was indicated that the veteran was not able to 
function in the workplace.  He was socially isolated and 
continued to have signs and symptoms of PTSD.  

At the October 1998 hearing at the RO before a Member of the 
Board, the veteran testified that he had problems sleeping.  
He had nightmares about Vietnam and would wake up in a cold 
sweat.  He had flashbacks about Vietnam 4 to 5 times a month.  
He felt hopeless and helpless.  He suffered survivor's guilt.  
He would become depressed and would cry.  He felt hostile and 
had a bad temper.  He would isolate himself from society.  

II.  Analysis

The veteran's claim for a rating in excess of that currently 
assigned for service connected PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that the veteran has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
evidence has been developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a). 

By rating action in March 1996, service connection was 
awarded for PTSD; a 30 percent rating was assigned from May 
31, 1994 under Diagnostic Code (DC) 9411 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4; a temporary total 
rating based on hospitalization was assigned from December 
20, 1994 and a 30 percent rating was assigned from March 1, 
1995.  By rating action in November 1996, the evaluation of 
PTSD was increased to 50 percent disabling from May 31, 1994 
under DC 9411.  The veteran was still entitled to a temporary 
100 percent evaluation from December 20, 1994 to February 28, 
1995.

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), the United States Court of Veterans Appeals held that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increased in the disability rating is at 
tissue, the present level of disability is of primary 
importance") is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability. 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995).  
In Johnson v. Brown, 7 Vet.App. 95, 97 (1994), the United 
States Court of Veterans Appeals upheld the Secretary's 
interpretation that the criteria in DC 9411 for a 100% rating 
"are each independent bases for granting a 100% rating."

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The record supports the veteran's claim for a rating of 100 
percent disabling as of the date of his original claim for 
PTSD, under the old criteria for evaluating anxiety 
disorders.  On the VA hospitalization discharge summary from 
February 1995, it was indicated that the veteran was 
unemployable.  The evidence of record, including the Social 
Security Administration decision and the most recent VA 
examination in 1997, support that determination.  There is no 
evidence to refute those conclusions.  In summary, the 
evidence of record taken as a whole shows that the veteran is 
demonstrably unable to obtain or retain employment. 


ORDER

Entitlement to an 100 percent rating for the veteran's 
service connected PTSD is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

